DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/24/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 was filed after the mailing date of the Final Rejection on 07/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/26/2020 was filed after the mailing date of the Final Rejection on 07/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Remarks
This communication is in response to the Applicant amendment with Request for Continued Examination (RCE) to Application Number 14/938,606 filed on 10/26/2020 in response to the Final Rejection mailed on 07/24/2020. Pending claims were claims 1-7, 9-10, 12-16, and 18-23. Applicant amended claims 1, 9-10 and 13. Pending claims remains the same as previously pending claims 1-7, 9-10, 12-16, and 18-23.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 12-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rui et al. published on 20020191071 hereinafter referred to as “Rui” in view of Townsend et al. published on US 10230866 hereinafter referred to as “Townsend”.

Regarding claim 1 (Currently Amended), Rui teaches a device ([0031], [0037]) comprising: 
at least one processor and a memory including computer program code ([0031], Figures 1 and 2; “…a variety of computer system configurations, including personal computers, server computers, hand-held devices, multiprocessor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, and the like.”), wherein 
the memory is configured to store a video comprising a sequence of image frames captured from camera ([0026], [0031], Figure 1, Figure 2; “… program modules may be located on both local and remote computer storage media including memory storage devices”), and 
while the video is being captured, the computer program code and the at least one memory are configured, with the at least one processor ([0031]-[0032] and [0037]; Figures 1-3), to cause the device to process the video to:
identify first and second regions of interest in a series of image frames from the sequence of image frames of the video, based at least in part on first and second active objects detected in the image frames ([0042], Figure 3, Figure 4; wherein meeting participants are detected and tracked), 
define a first digital viewpoint enclosing at least the first region of interest in the series of image frames and a second digital viewpoint enclosing at least the second region of interest in the series of image frames ([0045], Figure 4; wherein the tracker 440 generates frontal views/regions of the video containing a person), 
create a first video clip composed of the first digital viewpoint from the series of image frames and a second video clip composed of the second digital viewpoint from the series of image frames ([0046], Figure 4 ‘virtual detector module’; “the set of views generated by the tracker module, each corresponding to a different participant, are provided to the virtual director module 450”, who decides on the best view”), and
automatically create a third video clip by combining the first and second video clips in a sequence ([0046]; “There are many strategies virtual director module 450 can use to determine the output camera view. The simplest strategy is to cycle through all the participants, showing each person for a fixed amount of time.” Wherein automatically creating the third video clip by cycling through all participants”);
wherein at least a portion of the storing, capturing, and processing are done in real time ([0037]; Figure 3; “[0037] … The automated online broadcasting system 140 resides on a broadcasting computer 310. As shown in FIG. 3, if the event 300 is to be broadcast live then a video signal is sent from the omni-directional camera system 130 to the automated online broadcasting system 140 for processing. Next, a video stream is sent from the automated online broadcasting system 140 to a network adapter 315.”, wherein the real time processing is the live online broadcasting where the recording and broadcasting occur simultaneously or at the same time).

Rui failed to discuss the video is captured from a single camera, and the first and second active objects being captured at a same time.

However, Townsend, in same field of endeavor, shows the video is captured from a single camera (Column 11 lines 26-46,  Figure2 and Figure 9; “The image capture device 110 may capture the raw video data using the one or more camera(s) 115. For example, the image capture device 110 may capture a field of view of 360 degrees using a plurality of cameras. In some examples, the plurality of cameras may have a fixed spacing, such as four cameras spaced at 90 degree intervals or six cameras spaced at 60 degree intervals. However, the present disclosure is not limited thereto and the plurality of cameras may be located unevenly depending on the image capture device 110.”),
the computer program code and the at least one memory are configured, with the at least one processor, to cause the device to:
identify first and second regions of interest in a series of image frames from the sequence of image frames of the video, based at least in part on first and second active objects detected in the series of image frames, the first and second active objects being captured at a same time (column 10 lines 64-65, column 43 lines 25-43 and column 44 line 53; Figures 22A-24), 
define a first digital viewpoint enclosing at least the first region of interest in the series of image frames and a second digital viewpoint enclosing at least the second region of interest in series of image frames (column 43 lines 25-43; Figures 22A-24), 
create a first video clip composed of the first digital viewpoint from the series of image frames and a second video clip composed of the second digital viewpoint from the series of image frames (column 44 lines 27-47; Figures 22A-24; “Using the MCT, the server(s) 112 may extract a portion of the selected video clips to generate a plurality of video clips from the combined video data.”), and
automatically create a third video clip by combining the first and second video clips in a sequence (column 5 lines 4-14 and lines 29-31, column 31 lines 35-52; Figure 15).


The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). The Examiner is not proposing a bodily incorporation of Rui prior art and Townsend prior art, rather the Examiner is combining the methodology of Townsend prior art to the teaching of Rui prior art.


Regarding claim 2 (Previously presented), Townsend shows the device as claimed in claim 1, wherein the computer program code and the at least one memory are configured, with the at least one processor, to cause the device to combine the first and second video clips according to a ruleset (Column 31 lines 35-52; Figure 15). 
Claim 1 motivation to combine Townsend prior art to Townsend prior art is still applicable to claim 2.

Regarding claim 3 (Previously presented), Townsend shows the device as claimed in claim 2, wherein: 
the video further comprises an audio stream, the audio stream recorded by a directional audio recording unit focused on recording audio from at least one of the first and second regions of interest; 
the directional audio recording unit comprising at least one of 
a single conventional microphone, 
two or more directional microphones, 
an omnidirectional recording unit, or 
any other audio recording unit (Column 21 lines 42-44; Figure 9; “FIG. 9 illustrates details of microphone and speaker positioning in an example embodiment of the image capture device 110.”). 
Claim 1 motivation to combine Townsend prior art to Townsend prior art is still applicable to claim 3.

Regarding claim 4 (Previously presented), Rui shows the device as claimed in claim 3, wherein: 
the directional audio recording unit is configured to switch between at least two directions and also enable focusing audio recording on at least both the first and second region of interest at the same time (Column 27 lines 17-29; Figure 13).

Regarding claim 5 (Previously presented), Rui shows the device as claimed in claim 2, wherein the ruleset further comprises a synchronized sequence of parts of the first and second video clips, wherein the synchronization is based on an assigned common timeline, and the computer program code and the at least one memory are configured, with the at least one processor, to cause the device to 
determine a priority of parts of each of the first and second video clips based on at least one predetermined parameter, and 
provide the parts of the first and second video clips for synchronization based on the determined priority (0048 and 0049; alternating between speaking participants). 

Regarding claim 6 (Previously presented), Rui shows the device as claimed in claim 2, comprising a user interface element coupled to the processor and a display coupled to the processor, wherein the computer program code and the at least one memory are configured, with the at least one processor, to cause the device to provide, via the user interface element and the display, manual control over identifying two or more regions of interest, defining two or more digital viewpoints, or combining the first 0025 and 0075; wherein the viewer can control the view of the meeting manually or let the computer control).

Regarding claim 7 (Previously presented), Rui shows the device as claimed in claim 2, the computer program code and the at least one memory are configured, with the at least one processor, to cause the device to store the created third video clip in a memory (0043; Figure 4 module 460; “a camera view selected by the virtual director 450 is output to the recording module 460 where the meeting video is stored”). 

Regarding claim 9 (Currently Amended), System claim 9 is drawn to the system of using the corresponding device claimed in claim 1. Therefore, system claim 9 corresponds to device claim 1 and is rejected for same reasons of obviousness as used above. 
Claim 9, however further recites the following limitations and Rui shows a system comprising a display unit coupled to the device (0034; figure 2; element 246), and a single camera coupled to the device and configured to capture a video (0031, 0037 and 0038; figure 3) comprising a series of image frames from the single camera, the single camera having an image-capture field of view of at least 180 degrees in at least one of a horizontal direction and a vertical direction (0026 and 0031; “The … camera system also may include a plurality of cameras having less than a 360-degree field-of-view.”).
Claim 1 motivation to combine Townsend prior art to Townsend prior art is still applicable to claim 9.

Regarding claim 10 (Currently Amended), Townsend shows the system as claimed in claim 9, and further shows wherein the single camera is further configured to maintain focus on both the first and second active objects (Column 43 lines 25-43; Figures 22A-24); each of the first and second active objects being an object associated with movement or sound (Column 44 lines 1-6, column 44 lines 16-20, column 46 lines 4-11, and column 46 lines 32-67; Figures 22A-24; wherein the tracked objects are the ball or the player ).
Claim 9 motivation to combine Townsend prior art to Townsend prior art is still applicable to claim 10.

Regarding claim 12 (Previously presented), Rui shows a system as in claim 9, comprising a gaze detection unit configured to detect a gaze direction of a camera user, wherein the computer program code and the at least one memory are configured, with the at least one processor, to cause the device to record metadata in the memory, the metadata comprising a detected gaze direction of the camera user (0046). 

Regarding claim 13 (Currently Amended), Method claim 13 is drawn to the method of using the corresponding device claimed in claim 1. Therefore method claim 13 corresponds to device claim 1 and is rejected for same reasons of obviousness as used above.

Regarding claim 14 (Previously presented), Rui shows identifying the first and second regions of interest comprises receiving user input comprising a selection of the first and second regions of interest (0064; figure 7; user selects view). 

Regarding claim 15 (Previously presented), Rui shows the method as claimed in claim 13, comprising storing the first and second clips an assigned common timeline in the memory  (0043 and 0061; figures 4 and 6). 

Regarding claim 16 (Previously presented), Method claim 16 is drawn to the method of using the corresponding device claimed in claim 2. Therefore method claim 16 corresponds to device claim 2 and is rejected for same reasons of obviousness as used above.

Regarding claim 18 (Previously presented), Rui shows the method as claimed in claim 13, wherein each of the first and second digital viewpoint encloses at least first and second regions  of interest, respectively, throughout the segment by locking onto and tracking the at least one region of interest (0045). 

Regarding claim 19 (Previously presented), Rui shows the method as claimed in claim 13, comprising receiving a user input comprising an instruction to combine the first and second video clips, and 6PATENTcombining the first and second video clips according to the user input, and creating a new video from the combined first and second video clips 0064 and figure 7; wherein the main video window 710 shows the meeting participant #3 selected by the user).

Regarding claim 20 (Previously presented), Rui shows the method as claimed in claim 13, comprising:
adjusting parameters of the first and second digital viewpoints based on parameters of the identified first and second regions of interest, respectively (0044 and figure 4 module 430; wherein the raw image filmed by the … camera system 130 is warped, but the omni-image rectifier 430 de-wrap the image to normal images.).

Regarding claim 21 (Previously presented), Claim 21 has similar limitations as discussed in the above rejection. Claim 21 however recites the video clips are created while the video is being recorded. Rui further shows the video clips are created while the video is being recorded (0046).

Regarding claim 22 (Previously presented), Claim 22 has similar limitations as discussed in the above rejection. Therefore, claim 22 has been rejected for the same reasons of obviousness as used in the rejections above.

Regarding claim 23 (Previously presented), Rui shows the device as claimed in claim 1, wherein the third video clip is automatically created without interaction of a user (0046; “There are many strategies virtual director module 450 can use to determine the output camera view. The simplest strategy is to cycle through all the participants, showing each person for a fixed amount of time.” Wherein automatically creating the third video clip by cycling through all participants).


Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that establishing the prima facie case of obviousness, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, The prima facie case of obviousness has been established. 

The test for obviousness is: (1) do we have all the parts? (2) can we combine by any known technics? and (3) can it yield predictable result? 
Further according to MPEP 2143, the key rationales that may support a conclusion of obviousness include:
A) Combining prior art elements according to known methods to yield predictable results;
B) Simple substitution of one known element for another to obtain predictable results;
C) Use of known technique to improve similar device (methods, or products) in the same way;
D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
F) Known work in one field endeavor may prompt variation of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predicable to one of ordinary skill in the art;
G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior reference teachings to arrive at the claimed invention.
Applicant's argue , on page 8ff of the argument filed 10/26/2020, that neither Rui nor Townsend, alone or in any combination, disclose the amended features of independent claim 1, more specifically real-time features. Examiner disagrees.
Rui disclosed the automated online broadcasting system 140 resides on a broadcasting computer 310. As shown in FIG. 3, if the event 300 is to be broadcast live then a video signal is sent from the omni-directional camera system 130 to the automated online broadcasting system 140 for processing. Next, a video stream is sent from the automated online broadcasting system 140 to a network adapter 315 (please see, Rui: [0037]; Figure 3; for the limitation of “wherein at least a portion of the storing, capturing, and processing are done in real time”). Therefore, Applicant’s argument have been considered but are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant's arguments against the Rui is not remedy the deficiencies of Townsend, Townsend is used as a secondary reference. Townsend is used to remedy the deficiency of the Rui not vice versa. Therefore, Applicant’s argument have been considered but are not persuasive.

Applicant further argues on pages 12ff that “in particular, the cited art Rui not provide for an ‘active object’ being ‘an object associated with movement, sound any other visibly active behavior’ as discussed in the present application and elsewhere herein. …” Examiner would like to remind the applicant that examiner uses Townsend to reject claim 10 and the argument should be directed accordingly. Townsend shows wherein the single camera is further configured to maintain focus on both the first and second active objects (Column 43 lines 25-43; Figures 22A-24); each of the first and second active objects being an object associated with movement or sound (Column 44 lines 1-6, column 44 lines 16-20, column 46 lines 4-11, and column 46 lines 32-67; Figures 22A-24). Townsend shows the tracked objects (person/people) can be the ball, the goalie, the goal and/or the player. Therefore, Applicant’s argument have been considered but are not persuasive.

Therefore, Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 


Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Khan et al. (US 2012/0210221) also shows that a device comprising: 
create a first video clip composed of the first digital viewpoint from the series of image frames and a second video clip composed of the second digital viewpoint from the series of image frames (0079, 0228, 0236 and 0304; Figures 23 and 24), and 
automatically create a third video clip by combining the first and second video clips in a sequence (0140 and 0150; Figure 10) is known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482